HARRIS, Judge.
In a termination of employment dispute the employer applied for and obtained an ex parte temporary injunction precluding the employee from returning to the Village Green Country Club where he owned and operated a golf shop. We find the petition’s allegations of physical threat insufficient and the proof (upon subsequent hearings) that such allegations were made totally missing. Accordingly, we find that the injunction should be quashed.
REVERSED with instructions to quash the injunction.
COWART and GRIFFIN, JJ., concur.